Gamble, Judge,
delivered the opinion of the court.
The only question is, whether Goode, as the landlord, was entitled to claim from Leach, the tenant, the amount of taxes assessed upon the improvements, which the answer alleges were erected by Leach, and were his property. The value of the improvements was claimed by Leach, and was the subject for which he brought this suit. The lease which contained the contract by Goode to pay for the improvements, appears by the answer to be a second lease for the same premises, as the answer alleges that, at and after its execution, Leach was the owner of the improvements upon the lot, which he had erected thereon, under a former lease, This second lease contained no stipulation about taxes.
1. When a lease is made, without any stipulation about taxes, *503the landlord is bound to pay the taxes upon the property; but if the tenant, by the erection of buildings, which, by the terms of the lease, continue his property, and which he is either authorized to remove, or is entitled to be compensated for by the landlord, enhances the taxes, the landlord is not bound to pay the taxes upon the improvements. Here, the allegation of the answer is clear, that the improvements belonged to the tenant, and this very suit is brought to compel the landlord to pay for them under the stipulations of the second lease. In the proportion then that the improvements bore to the value of the whole property, as improved, the tenant should contribute to pay the taxes. Goode alleges that the taxes were assessed upon the ground and buildings together, and that he was obliged to pay the whole sum assessed, in order to discharge his property. In the opinion of the court, he was entitled to set-off such proportion of the amount thus paid, as the value of the improvements bore to the whole value of the property as improved. The judgment is reversed, and the cause remanded.